Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 1 of 38




  COMPLAINT
       Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 2 of 38

                                                                                               E-FILED
                                                                                      IN COUNTY CLERK'S OFFICE
                                                                                     PIERCE COUNTY, WASHINGTON

                                                                                       September 04 2020 12:29 PM
Brooks Siegel, Esq.
                                                                                             KEVIN STOCK
3323 NE 163rd Street, Suite 504                                                             COUNTY CLERK
North Miami Beach, FL 33160                                                               NO:20-2-07536-7
Tel. No.:(888)415-0610
eservice@lemonlawgrouppartners.com
Attorneyfor PlaintiffIvan Shulyak

                                 STATE OF WASHINGTON
                             PIERCE COUNTY DISTRICT COURT

 Ivan Shulyak, individual,                                      Case No.:



 VS.
                                                                   COMPLAINT
 Tesla, Inc.

               Defendant.


        Now comes the Plaintiff, IVAN SHULYAK, by and through his attorney, BROOKS
SIEGEL, ESQ., complaining about the Defendant, TESLA, INC. and affirmatively stating as
follows:
                                            PARTIES
         1. Plaintiff Ivan Shulyak is an individual residing at 2324 Point Fosdick Drive NW,Gig
Harbor, Washington 98335.
        2. Defendant Tesla, Inc. is a foreign profit corporation with a principal place of business
located at 3500 Deer Creek Road, Palo Alto, California 94304 (hereinafter "Defendant Tesla" or
"Defendant Manufacturer"). This Defendant may be served with process by serving its
registered agent, The Corporation Trust Co., Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware 19801.


                                        BACKGROUND
        3.      On or about July 10, 2018, Plaintiff purchased a new 2018 Tesla Model 3, VIN
5YJ3E1EA3JF042610 (the "Subject Vehicle")from an Authorized Dealership. Please see
Exhibit A: Purchase Agreement.
        4.      The Subject Vehicle is registered in Washington and was purchased primarily for
     Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 3 of 38




personal, family, and/or household purposes.
        5.      At the time of purchase, the Subject Vehicle was accompanied by a factory
warranty which, in relevant part, provided for a 4(four) year/50,000 mile New Vehicle Limited
Warranty and 8(eight) year/100,000 mile Battery and Drive Unit Warranty (the "Warranty").
Please see Exhibit B: Pertinent Portion of Warranty. Warranty in its entirety is in Defendant's
possession.
       6.       Defendant Tesla's warranties covered any repairs or replacements needed during
the warranty period and/or due to defects in factory materials or workmanship.
       7.       In fact, when delivered, the Subject Vehicle was defective in materials and
workmanship, such defects being discovered within the warranty periods and repairs were
attempted. Shortly after purchase, Plaintiff noticed numerous defects in the vehicle, including but
not limited to: brakes squeak extremely loudly when braking at low speeds, vehicle will not shift
into gear, vehicle cannot maintain power, internal battery fault, right rear window miscalibration
causing scratched upper right brightwork, vehicle pulls to the right on acceleration, front right
corner triangle plastic piece very loose necessitating replacement, rear defroster only partially
defrosts, brakes squeaking despite numerous repair attempts, key card inoperative, driver side
windshield wiper streaking, vehicle not stable while driving on rough road, vehicle gets tossed to
right and left and is dangerous to drive, vehicle acts tense and as if unable to grip the road and
maintain traction, vehicle died on driveway with almost a full charge, when drive over bump
vehicle is thrown to the side, crack in rear glass necessitating replacement, turn signal not
functioning properly, trunk does not release, primary release motor defects necessitating
replacement, right side mirror defects, and key card defects persist. Plaintiff returned the vehicle
to Authorized Dealerships for repair on at least 8(eight) occasions. Please see Exhibit C: Repair
Orders.
       8.       Authorized Dealerships have test driven the vehicle and made repairs to the
vehicle, however, the defects continue to exist. During said repairs the Subject Vehicle was out
ofservice for at least 30 (thirty) days.
       9.       Despite the prolonged time during which Authorized Dealerships were given the
opportunity to repair Plaintiff's Vehicle, Authorized Dealerships failed to repair the Subject
Vehicle so as to bring it into conformity with the warranties set forth herein.
          10.   The defects experienced by the Plaintiff with the Subject Vehicle substantially
     Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 4 of 38




impaired its use, value and safety to the Plaintiff, and has shaken the Plaintiff's faith in the
vehicle to operate as dependable transportation.
         1 1.   Despite Plaintiff's repeated efforts to allow Defendant the opportunity to repair
the Subject Vehicle, many nonconforming and defective conditions were not repaired and still
exist.
         12.    Plaintiff directly notified Defendant Tesla ofthe defective conditions concerning
the Subject Vehicle and that Plaintiff desired a buy-back ofthe Subject Vehicle. Please see
Exhibit D: Written Notification.
         13.    This cause of action arises out ofthe Defendant's breaches of warranty and
contract and violations ofthe enclosed statutes, as set forth in this Complaint.
         14.    As a result, Plaintiff seeks to revoke his acceptance ofthe Subject Vehicle and be
refunded the purchase price, along with all expenses Plaintiff has incurred as a result ofthe
Subject Vehicle's non-conformities, including loss of use ofthe Subject Vehicle, and
reimbursement for expenses related to aftermarket items installed on the Subject Vehicle.
         15.    In the alternative, Plaintiff seeks damages in the form ofall expenses Plaintiff has
incurred as a result ofthe Subject Vehicle's nonconformities, including loss of use ofthe Subject
Vehicle, diminution of value ofthe Subject Vehicle, and costs of repair to return the vehicle to
its warranted state, as well as reimbursement for expenses related to aftermarket items installed
on the Subject Vehicle.


                                       COUNT I
                            BREACH OF FACTORY WARRANTY

         16.    Plaintiff repeats and incorporates Paragraphs 1 through 15 as set forth above.
         17.    Defendant Tesla extended to Plaintiff a 4 (four) year/50,000 mile New Vehicle
Limited Warranty and 8(eight) year/100,000 mile Battery and Drive Unit Warranty("Warranty").
         18.    Plaintiff, seeking to repair the Subject Vehicle, attempted to exercise his rights
under the Warranty.
         19.    Defendant Tesla has failed to honor the terms ofthe Warranty.
         20.    As a result of the actions set forth above, Defendant Tesla has breached the
Warranty.
        Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 5 of 38




         21.   As a result ofDefendant Tesla's breach of Warranty, Plaintiff has and will continue
to suffer significant monetary and consequential damages.
         WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter Judgment
in favor ofPlaintiff and against Defendant in an amount to be determined at the Trial ofthe matter,
but believed to be monetary relief of$100,000.00 or less, exclusive ofcosts, interest and attorney
fees.
                                  COUNT H
                   BREACH OF MAGNUSON-MOSS WARRANTY ACT

         22.   Plaintiff repeats and incorporates Paragraphs 1 through 21 as set forth above.
         23.   This Court has jurisdiction to decide claims brought under 15 USC § 2301 et seq.,
by virtue of 15 USC § 2310(d)(1)(A).
         24.   Plaintiff is a consumer as defined by 15 USC § 2301(3).
         25.   Defendant Tesla is a supplier and warrantor as defined by 15 USC § 2301(4)(5).
         26.   The Subject Vehicle is a consumer product as defined by 15 USC § 2301(6).
         27.   15 USC § 2310(d)(1)(A), requires Defendant Tesla, as a warrantor, to remedy any
defects, malfunction or non-conformance ofthe Subject Vehicle within a reasonable time and
without charge to Plaintiff, as defined in 15 USC § 2304(d).
         28.   The actions of Defendant Tesla as hereinabove described and in failing to tender
the Subject Vehicle to Plaintiff free of defects and refusing to repair or replace the defective
vehicle tendered to Plaintiff, constitute a breach ofthe written and implied warranties covering
the Subject Vehicle and are a violation ofthe Magnuson-Moss Warranty Act.
         29.   Despite repeated demands and despite the fact that the Plaintiff has complied with
all reasonable terms and conditions imposed upon him by Defendant Tesla, Defendant Tesla has
failed and refused to cure any defects and non-conformity with the Subject Vehicle.
         30.   As a result ofDefendant Tesla's breach offactory and implied warranty as set
forth above, and Defendant Tesla's failure to honor its obligations under its warranties, Plaintiff
has and will continue to suffer damages as enumerated above.
         31.   Defendant Tesla has had a reasonable opportunity to remedy the defects in the
vehicle but has failed to do so, thereby entitling Plaintiff to a refund ofthe purchase price
pursuant to the Magnuson-Moss Warranty Act.
     Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 6 of 38




         32.    Pursuant to the Magnuson-Moss Warranty Act, 15 U.S.C. § 2310(d)(2), Plaintiff
is entitled to recover as part ofthe judgment, costs and expenses ofthe suit including attorney's
fees based on actual time expended.
                                    COUNT III
                        REV.CODE OF WA § 19.118.005 — 19.118.904
                                 "LEMON LAW"

    33.         Plaintifffully repeats and incorporates Paragraphs 1 through 32, as set forth
above.
    34.         Plaintiff is a "consumer" under the Lemon Law, Rev. Code of WA §
19.118.021(4).
    35.         Defendant Manufacturer is a "manufacturer" under the Lemon Law, Rev. Code of
WA § 19.118.021(8).
    36.        The Subject Vehicle is a "new motor vehicle" under the Lemon Law, Rev. Code
of WA § 19.118.021(12).
    37.        The Subject Vehicle's defects are "nonconformities" under the Lemon Law, Rev.
Code of WA § 19.118.021(14).
    38.        The warranty provided by Defendant Manufacturer is a "warranty" under the
Lemon Law, Rev. Code of WA § 19.118.021(22).
    39.        The repairs to the Subject Vehicle were attempted during the "eligibility period"
under the Lemon Law, namely the period ending two years after the date ofthe original delivery
to the consumer of a new motor vehicle, or the first twenty-four thousand miles of operation,
whichever occurs first, Rev. Code of WA § 19.118.021(6).
    40.        The Subject Vehicle has been subject to a reasonable number of repair attempts for
the aforementioned defects, as during the eligibility period:
               (1)the same nonconformity has been subject to diagnosis or repair four or more
                times, at least one of which is during the period of coverage ofthe applicable
                manufacturer's written warranty, and the nonconformity continues to exist, Rev.
                Code of WA § 19.118.041(2)(b); and/or
               (2)the vehicle is out of service by reason of diagnosis or repair ofone or more
                nonconformities for a cumulative total ofthirty calendar days, at least fifteen of
      Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 7 of 38




               them during the period ofthe applicable manufacturer's written warranty, Rev.
               Code of WA § 19.118.041(2)(c).
      41.     All attempted repairs were unsuccessful as the Subject Vehicle continues to have
the aforementioned defects.
        42.      The aforementioned defects substantially impair the use or value of the Subject
Vehicle to Plaintiff and prevent the Subject Vehicle from conforming to the Manufacturer's
factory warranty.


        WHEREFORE,Plaintiff prays that this Honorable Court enter an order requiring
Defendant Tesla to accept return ofthe Subject Vehicle and refund Plaintiffthe purchase price,
together with any and all incidental and consequential damages, including attorney fees as
provided by 15 USC § 2310(d)(2) and equitable reliefto which Plaintiff is entitled.


        WHEREFORE,Plaintiff prays for judgment as follows:

(1)     For actual damages in excess of$25,000 according to proof at trial;
(2)     For attorney's fees and costs ofsuit incurred herein; and
(3)     For such other and further relief as the court deems just and proper under the
circumstances.

        DATED 4th day of September, 2020


                                              LEMON LAW GROUP PARTNERS



                                              By: Ewa& Seefet
                                                  Brooks Siegel, Esq.
                                                  3323 NE 163rd Street, Suite 504
                                                  North Miami Beach, FL 33160
                                                  Tel. No.:(888)415-0610
                                                  eservice@lemonlawgrouppartners.com
                                                  Attorneyfor PlaintiffIvan Shulyak
Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 8 of 38




    EXHIBIT A
     Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 9 of 38




                                                      MOTOR VEHICLE PURCHASE AGREEMENT

            .:Eitiiiii'.         :faciiiiiffeKl'ItkiviEiNii-iiiiiiiiis.               liliWilWiTV6‘466ii6P)7,l,r,
              Ivan Vasilyevich Shulyak                                                Tesla;Inc.
                                                                                      435 Westlake Avenue North
              2324 POINT FOSOICK DR NW,
              GIG HARBOR, WA 98335                                                    Seattle, WA 98109


            :*1:,148:1143:,68;1341,11686074:31031t-, 801..11N,,V.1         c;;i:,',   7/10/2018



                        New/Used               Year     Make              Model               .Style    Vehicle identifIcatiop Nurill?er   000 Mileage

                            New               2018     TESLA              Model 3             4-OR        5Y,13E I EA3JF042610               000050




             -1. Total Cash Price,
                 A. Cash price of motor vehicle, options, accessories and fees.
                       (See attached Vehicle Confieuration for Itemization.)                 5         52,500.00    (A)
                    B. Less Tests Vehicle.Trade-In (see Trade-in Annex)                      $              0.00    (B)
                    C. Other                                                                "5                      (C)
                    D. Other                                                                 $                      (D)
                    E. Subtbtal of Thimble Items(A.through D)                                5         52500.00      (E)
                    F. Sales Tax                                                             S.         5,460.00     (r)
                        Uen Balance due on Trade-in                                                         0.00    (G)
                 Total Cash Price(E through G)                                                                              $          57,960.00    (1)
             2. Amounts Paid to Government Agencies°
                A. Registration/Transfer/Titling Fees                                        5           125.75     (A)
                    8. Vehicle License Fees                                                                 0.00    (8)
                    C; Other RTA County Fee                                                                 0.00    (C).
                    D. Other                                                                                0.00    (0)
                 Total Government Fees(A through 0)                                                                                      125,75 ( )
             3. Subtotal(1 through 4)                                                                                                  58,085.75 (3)
             4. Total Credits
                A. Order payment                                                                        3.500:00     (A)*
                    B. Other                                                                 S                      (8)
                 C. Order' Modification Fee Credit                                     5:             000 (C).
               Total Credits(A through C)                                                                      $                        3,500.00    (4)
             5. Amount Due from Buyer(3 through 4).                                                                                    54,585.75    (5)
                                            4Seller meiyretain or receive part ofthe arnounts paid to Others.




tVarhfrigt.an'MVPA (r—orti)(a. 201302151                                                                                                      Pare lois.
      anot0ts,Inc.,02013
Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 10 of 38




 Serial:RN109123499-011-20180.710163545




                                         Motor Vehicle Purchase Agreement
                                                      Vehicle Configuration

  Customer                                          Description                                        Total in USD

  Ivan Vasilyevich Shulyak                          Model 3 Long Range RWD                              $49,000.00
                                                    Model 3
  2324 POINT FOSDICK DR NW                          Rear-Wheel Drive
  GIG•HARBOR,WA 98335                               Premium Black
                                                    Silver Metallic                                      $1,000.00
 (253)304-3929                                      19"Sport Wheels                                      $1,500.00
  shulyakivan@gmall.com                             Premium Interior
  VIN                5113E1EA3JF042610                                                    Subtotal      $51,500.00
                                                                                   Destination Fee         $925.00
  Reservation        RN109123499                                                                            875.00
                                                                               Documentation Fee
  Order Payment      $3,500.00                                                Order Modification Pee         $0.00
                                                                                     Vehide Total       SSZ,S00.00
  Accepted by        5/3/18 8:47 AM
  Customer on
  Price Indicated does not include taxes and
  governmental fees, which will be
  calculated as your delivery date nears.
  You-will be responsible for these
  additional taxes and fees.




 Moroi* Vehicle Purchase Agreement, Vehicle Configfdadon                                                Pigri of I.
 Tesla, Inc. ©2017
Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 11 of 38




 EXHIBIT B
 Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 12 of 38




         General Warranty Provisions

Testa, Inc.("Tiesia") will provide repairs to the vehicle during the applicable warranty period in
accordance with the terms, conditions and limitations defined in this New Vehicle Limited
Warranty. Your rights and Tesla's obligations under this New Vehicle Limited Warranty apply
within the Warranty Region where your Testa vehicle was purchased new The terms of this New
Vehicle Limited Warranty will not apply if you bring your Tesla vehicle to a different Warranty
Region, unless otherwise required by local taw. The Warranty Regions are listed below.

Who is the Warrantor?
The Warranty Region, summarized below, is based on where the vehicle was first purchased from
Tesla.

 Warranty Region            Contact Information

 USA and Canada            Mk.
                           Tesia, Inc.
                           Attention: New Vehicle Limited Warranty
                           P.O. Box 15430
                           Fremont, CA 94539
                           Phone: 1 877 79 TESLA (1 877 798 3752)

                           Canada:
                           Tesla Motors Canada ULC
                           1325 Lawrence Ave East
                           Toronto, ON Canada M3A 106
                           Phone: 1 877 79 TESLA (1 877 798 3752)

 Europe                    Tesla Motors Netherlands B.V.
                           Burgemeester Stramanweg 122, 1101 EN
                           Amsterdam, Netherlands
                           Phone:020 365 00 08

 Australia                 Tesla Motors Australia, Pty Ltd. .
                           10 Herbert Street
                           St. Leonards NSW 2065, Australia
                           Phone: 61 2 8015 2834

China                      Testa Motors(Beijing) Co., Ltd.
                           8F, Tower 3 China Central Place
                           No.77 Jianguo Road
                           Chaoyang District, Beijing
                           Phone:86 400 910 0707

 Hong Kong                 Tesla Motors HK Limited
                           Kong Nam Industrial Building
                           603-609 Castle Peak Road
                           Tsuen Wan, New Territories, Hong•Kong
                           Phone: 852 3974 0288

 Japan                     Tesla Motors Japan
                           8-5-41. Akasaka, Minato-ku
                           Tokyo, Japan
                           Phone: 0120 975 214
  Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 13 of 38




                                   General Warranty Provisions                                       T


 Jordan                    Tesla Jordan Car Trading, LLC
                           61 Al-Ummal Street
                           11118 Bayader Wadi Seer
                           A mman, Jordan
                           Phone: 962 06 580 3130

 Korea                     Tesla Korea Limited
                           Attention: Vehicle Service
                           Yangcheon-ro 66-gil
                           Gangseo-gu, Seoul, South Korea
                           Phone:080 822 0309

 Macau                     Tesla Energia Macau Limitada
                           Lower Ground Floor. the Venetian Macao
                           Estrada da Baia de Nossa Senhora da
                           Esperanca, Macau
                           Phone: 853 2857 8038

 Mexico                    Tesla Mexico
                           Av. Paseo De La Reforma 404 Piso 13
                           Col. Juarez. Cuauhtemoc Distrito Federal 06600
                           Phone:01 800 228 8145

 New Zealand               Testa New Zealand ULC
                           501 Karangahape Road
                           Auckland, North Island
                           New Zealand
                           Phone: 4 831 8723

 Taiwan                    Tesla Motors Taiwan, Ltd.
                           No: 6, Lane 11, Section 6 Minquan East Road
                           Nehu District
                           Taipei City 114, Taiwan
                           Phone:0809 007518

 United Arab Emirates      Tesla Motors Netherlands B.V.(Dubai Branch)
                           146 Sheikh Zayed Road
                           Al Wasi, P.O. Box 73076
                           Dubai, United Arab Emirates
                           Phone:971(0)4 521 7777



What Vehicles are Covered?
 This New Vehicle Limited 'Warranty applies to vehicles sold by Tesla in your specific Warranty
 Region. For purposes of this New Vehicle Limited Warranty, your Tesla specific Warranty Region is
 defined as the region that your vehicle is first registered in, provided that you return to your
 specific Warranty Region in order to receive warranty service. Any subsequent purchasers or
.transferees must return to your specific Warranty Region in order to obtain warranty service
 regardless of the.country in which such Purchaser or transferee may have purchased the vehicle.
 Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 14 of 38




T      General Warranty Provisions


Multiple Warranty Conditions
This New Vehicle Limited Warranty contains warranty terms and conditions that may vary
depending on the part or system covered. A warranty for specific parts or systems is governed by
the coverage set forth in that warranty section as well as other provisions in this New Vehicle
Limited Warranty.

Limitations and Disclaimers
THIS NEW VEHICLE LIMITED WARRANTY IS THE ONLY EXPRESS WARRANTY MADE IN
CONNECTION WITH YOUR TESLA VEHICLE. All other implied or express warranties or conditions
are disclaimed to the fullest extent allowed by the law in your Warranty Region,including, but not
limited to, implied warranties and conditionS of merchantability, fitness fora particular purpose.
durability, or those arising out of a course of dealing or usage of trade; Some Warranty Regions do
not allow limitations on,implied warranties or conditions and/or how long an implied warranty or
condition lasts,so the above limitations may not apply to you.
The performance of necessary repairs and parts replacement by Tesla is the exclusive remedy
under this New Vehicle Limited Warranty or any implied warranties. Testa does not authorize any
person or entity to create for it any other obligations or liability in connection with this New
Vehicle Limited Warranty. The decision of whether to repair or replace a part or to use a new,
reconditioned,or remanufactured part will be made by Testa, in its sole discretion.

Your Rights Under Local Laws
This New Vehicle Limited Warranty provides you with rights that are in addition to the statutory
warranty rights that you may have under applicable local law according to the Warranty Region
where your vehicle was first purchased. These statutory warranty rights can not be modified.
affected or substituted. Tesla also refers you to Dispute Resolution and Country-Specific
Consumer Disclosures on page 11.

Ownership Transfer
This New Vehicle Limited Warranty is transferable at no cost to any person(s) who subsequently
and lawfully assume(s)ownership of the vehicle after the first retail purchaser within the
described limitations of this New Vehicle Limited Warranty(subsequent purchaser").

Who Can Enforce this New Vehicle Limited Warranty?
The first retail purchaser, or subsequent purchasers of a new vehicle sold in your-specific Warranty
Region, titled or registered in the name of the first retail purchaser, or subsequent purchaser.
according to the laws in your.specific Warranty Region, can enforce this New Vehicle Limited
Warranty subject to the terms of this New Vehicle Limited Warranty.

When Does the Warranty Period Begin and End?
This New Vehicle Limited Warranty begins on the first day a new vehicle is delivered by Tesia to
the first retail or corporate purchaser(s)or iessor(s), or the day it is first put into service(for
example used as a demonstrator or company vehicle), whichever comes first, and provides
coverage for the period based on the specified warranty as described in the Warranty Coverage
section of this New Vehicle Limited Warranty. Parts repaired or replaced, including replacement of
the vehicle, under this New Vehicle Limited Warranty are covered only until the applicable
warranty period of this New Vehicle Limited Warranty ends, or as otherwise provided by
applicable law.
    Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 15 of 38




                                                         Warranty Coverage

This New Vehicle Limited Warranty includes the Basic Vehicle Limited Warranty, the Supplemental
Restraint System ("SRS") Limited Warranty, and the Battery and Drive Unit Limited Warranty, each
as described below.
Without prejudice to your rights as described in Your Rights Under Local Laws on page 4 and
Dispute Resolution and Country-Specific Consumer Disclosures on page 11, the exclusive
remedy available to you under this New Vehicle Limited Warranty is the repair or replacement of
new or re-manufactured parts by Tesla for the covered defects. Subject to the exclusions and
limitations described in this New Vehicle Limited Warranty, such repair or parts replacement will
be performed without cost to you by Tesla when Tesla is notified of the covered defect within the
applicable warranty Period. Repairs will be performed using new, reconditioned, or re-
manufactured parts at the sole discretion of Tesla. All replaced parts or other components are the
exclusive property of Tesla unless otherwise provided under applicable law.

Basic Vehicle Limited Warranty
Subject to separate coverage for certain parts and the exclusions and limitations described in this
New Vehicle Limited Warranty, the Basic Vehicle. Limited Warranty covers the repair or
replacement necessary to correct defects in the materials or workmanship of any parts
manufactured or supplied by Tesla that occur under normal use for a period of 4 years or 50,000
miles(80,000 km), whichever comes first.

Supplement& Restraint System (SRS) Limited Warranty
Subject to the exclusions and limitations described In this New Vehicle Limited Warranty, the SRS
Limited Warranty covers the repair or replacement necessary to correct defects in the materials or
workmanship of the vehicle's seat belts or air bag system manufactured or supplied by Tesla that
occur under normal use for a period of 5 years or 60,000 miles(100,000 km), whichever comes
first.

Battery and Drive Unit Limited Warranty
The Tesla lithium-ion battery (the "Battery") and Drive Unit are extremely sophisticated powertrain
components designed to withstand extreme driving conditions. You can rest easy knowing that
Tesla's state-of-the-art Battery and Drive Unit are backed by this Battery and ()rive Unit Limited
Warranty, which covers the repair or replacement of any malfunctioning or defective Battery or
Drive Unit, subject to the limitations described below.
If your Battery or Drive Unit.requires warranty repair, Testa Will repair the unit, or replace it with a
new,reconditioned or re-manufactured part at the sole discretion of Tesla. The warranty
replacement may not restore.the Vehicle to a "like new" condition, but when replacing a.Battery,
Tesla will ensure that the energy capacity of the replacement Battery is at least equal to that of
the original Battery before the failure occurred while taking into consideration other factors,
including the age and mileage of the vehicle.
To provide you with even more assurance, this Battery and Drive Unit Limited Warranty will also
cover damage to your vehicle from a Battery fire even if it is the result of driver error.(Coverage
will not extend to damage that had already been sustained before a Battery fire occurred, or to
any, damage if the Battery fire occurred after your vehicle had already been totaled.)
Your vehicle's Battery and Drive Unit are covered under this Battery and Drive Unit Limited
Warranty for a period of:
•    Model S and. Model X - 8 years (with the exception of the original 60 kWh battery
     manufactured before 2015 that is covered for a period of 8 years or 125,000 miles/200,000
     km, whichever comes first).
•    Model 3 with Standard or Mid-Range Battery - 8 years or 100,000 miles(160,000 km),
     whichever.comes first, with minimum 70% retention of Battery capacity over the warranty
     period.
Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 16 of 38




       Warranty Coverage

•   Model -3 with Long Range Battery -8 years or 120,000 miles(192.000 km), whichever conies
    first, with minimum 70% retention of Battery capacity' over the warranty period.
 For warranty claims specific to Battery capacity, the replacement Battery will be in a condition
appropriate to the age and mileage of the vehicle sufficient to achieve or exceed the minimum
Battery capacity for the remainder of the warranty period of the original Battery. Note that the
vehicle's range estimates are an imperfect measure of Battery capacity because they are affected
by additional factors separate from Battery capacity. The measurement method used to determine
Battery capacity, and the decision of whether to repair, replace, or provide reconditioned or re-
manufactured parts, and the Condition of any such replaced, reconditioned or re-manufactured
Parts, are at.the sole discretion of Tesla.
Despite the breadth of this warranty, damage resulting from intentional actions (including
intentionally abusing or destroying your vehicle or ignoring active vehicle warnings or service
notifications). a collision or accident(excluding from Battery fires as specified above), or the
servicing or opening of the Battery or Drive Unit by non-Tesla or non-certified personnel,is not
covered underthis Battery and Drive Unit Limited Warranty.
In addition. the Drive Unit is subject to the exclusions and limitations described in this New Vehicle
Limited Warranty. Damage to the Battery resulting from the following activities is also not covered
under this Battery and Drive Unit Limited Warranty:
•   Damaging the Battery, or intentionally attempting, either by physical means, programming,or
    other methods, to extend (other than as specified in your owner manual and any
    documentation provided by Testa)or reduce the life of the Battery;
•   Exposing the Batteryto direct flame(excluding from Battery fires as.specified above); or
•   Flooding the Battery.
The Battery. like all lithium-ion batteries, will experience gradual energy or power loss with time
and use. Loss of Battery energy or power over time or due to or resulting from Battery usage Is
NOT covered under this Battery and Drive Unit Limited Warranty, except to the extent specified in
this Battery and Drive Unit Limited Warranty. See your owner documentation for important
information on how to maximize the life and capacity,of the Battery. failure to follow these
recommended battery maintenance and charging procedures shall void this Battery and Drive
Unit Limited Warranty.

Body Rust Limited Warranty
This Body Rust Limited Warranty covers rust perforation (hole through the body panel from the
inside outwards) resulting,from a defect in material or workmanship for a period of 12 years and
unlimited miles. excluding the following:
•   Vehicles treated against rust. i.e., procedures commonly referred to as rustproofing or
    undercoating;
•   Corrosion from defects in non-Testa manufactured or supplied materials or Workmanship
    causing perforation in body panels or the chassis from the inside out;
•   Surface or cosmetic corrosion causing perforation in body panels or the chassis from the
    outside in, such as stone chips or scratches;
    Corrosion Caused by, due.to,or resulting from accidents, abuse, neglect. improper
    maintenance or operation of the vehicle, installation of an accessory, exposure to chemical
    substances, or damages resulting from an act of God or nature, fire, or improper storage.
For more information on other paint, rust or corrosion concerns that are excluded from this New
Vehicle Limited Warranty,see.Additional Limitations and Exclusions on page 7.
Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 17 of 38




    EXHIBIT C
   Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 18 of 38




                                                                                                           avoid;date         /..:jpZoica—;an'tie;            •••24
              Tesla, Inc.
              1762 133rd Plage NE
                                                                         Invoice
                                                                                                           21•Jan-2020            300080000727472
              Bellevue, WA. US,96005
              Ph.:971-600-2349                                 SERVICE DEPARTMENT HOURS                    gleans R                                Sarl*       iJ
              Fax:(425)644-5405                                 Mon-Fri: By Appointment Only               21-Jer.2.020 05:17:13   21-Jam2020 06:30:00
                                                            Saturday-Sunday: By Appointment Only

                                                                                                           13073 Miles


             Paid
                                                                                                           Somas Adylsori;,
                                                                                                                          %4
                                                                                                           Jason Fletcher

xri••,..,<ZjWji: ":41S.r/C"-Zio-               ti:Wbitt:IF1,0; ‘7.572.Agaitictail
                                                                          o                                   s   r
                                                                                                                                                      ikii,741?11.a
  Ivan Shulyak                                        2533043929                                                               5YJ3E1EA3JF042610
  2324 POINT FOSDICK OR NW
 .GIG HARBOR, WA.98335                                  e                        Mód            t License
                                                                                                   -      Plate-Number
                                                                                                              -.---._  Cektur '
                                                                                                                              •
  thulyakivan@gmail.com
                                                                                 Model 3                                           Silver Metallic
                                                                                                      ..

                        DescriptiOn Of Work              4i...4*      , 4.M.ALICAr
                                                                      .
                                                                      71
                                                              .r.:AXV17       i   at
                        Concern: Replace Charge Port Pin Deadfronts

                        The technician replaced the charge port deadfronts
                        Correction: Replace Charge PortInsulator Pins With Updated Parts

                        Pens Replaced or Added
                        Part                                                        Quantity
                        DEADFRONT,PIN.CP,k13,SERVICE(14T0434-00-C)                     2.0
         1
                                                                                                      Pay Type: Basle Verdi:de Limited Warranty i            0.00




                        Concern: Customer: RHS minor when locking the vehicle it does not always close. Also the RHS mirror when In reverse I
                         ills down but when going back into drive does Celtic Oack up this ion 0011341111 thing
                                                                                                                                                  •
                        The technician erased end reset the driwer prc4iles. Than went over how to tel the mirrors and there range of motion. The
                        vehicle IS operating as designed at this time
                        Correction: General Diagnosis



        2

                                                                                                       Pay Type: Basle Vehicle Limtted Warranty              0.00


                        Concern: Customer: Key care does not work. when wanting to allow enother person to drive my car without the key it
                                                                                                                                                                -4
                    I   does not allow me. Before I could sivrays allow another person to Owe my ear with permission(rom phone.

                        The technician replaced one toy card. The other 4 cards were erased and then reprogrammed. Thu keys area ell working r
                        at this time. The second pert for phone es key wee customer education on the $ettings
                        Correction: Additional Key • Program (ExieUng Key Present)

                    *1 Porte Replaced or Added
                    1 Part                                                          Quantity
                      KEYCARD. NFC. M3(1104284-00-9                                    1.0
        3
                   !Correction: General Diagnosis

                                                                                                       Pay Type: Basic Vehicle Limited Warranty              0.00




Service Center hourly rote: USD 155



                                                                                                                                                       Page 1 of 2
Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 19 of 38




                                                                                                     Invoice dale                 Invoite number
                Tesla Inc.                                            Invoice
                1045 6th Avenue South                                                                17-Jul-2019_                 300080000201723
                Seattle. WA. US,98134
                                                           SERVICE DEPARTMENT HOURS                  Date/Time Received           Date/Time Promised
                Ph.;(206)-467-1450
                Fax:(208).467-1469                          Mon-Pd:9:00 a.m. to 6:00 p.m.            16-Jul-2019 12:37:59         18-Jul-2019 05:30;00
                                                                                                     Odometer In                  Odometer Out
                                                                                                     7834 Milos                   7892 Miles
                                                                                                     Ready Date
                                                                          WA1'DD0046668
               Paid                                                                                 .16.M-2019 07:48:07
                                                                                                     Service Advisor
                                                                                                     Tom Kliornann



 Bill To                                             Mobile Phone             Additional Phone                                Vehicle Menlineation Number
  Ivan Shulyak                                       263-304-3929                                                             5YJ3E1EA3JF042610
  2324 POINT FOSDICK DR NW
  GIG HARBOR, WA.98335                            i Year                      Model            License Plate Number        Colour
                                                                                                                          _ .,.. _..
  shulyakivan@gmalLearn
                                                                              Model 3                                      Silver Metallic

 • Job Number         Description Of Work                                                                                                        Amount(LiSDi
                                                .
                      Concern: Courtesy Inspection
                     1 Tread depth Front Driver Outer 8 Front Driver Middle: 8 Front Driver Inner:8 Front Passenger Outer 8 Front Passenger
                       Middle:8 Front Passenger Inner 8 Back Driver Outer: 7 Back Driver Middle:7 Beck Driver Inner. 7 Back Passenger
                       Outer 7 Beck Passenger Middle: 7 Back Passenger Inner 7Tiro pressure Front Driver,42 Front Passenger:42 Back
                     . Driver:42 Beck Passenger:42New firmware staged YesWasher fluid top off Performed: YesTire rotation recommended No
                      Correction: Courtesy Inspection


           1
                                                                                                                Pay Type: Goodwill- Service                 0.00


                       Concern: Crack in the leer glass

                      Removed and replaced rear glass. Performed by All Ster Glass.
                      Correction: Replace Fixed Roof Glass

                      Parts Replaced or Added
                      Part                                                       quantity
                      PANORAMIC BACKLIT GLASS ASSEMBLY - M3                         1.0
           2          (1083204-99-F)


                                                                                                   Pay Type: Basic Vehicle Limited Warranty                 0.00




                      Concern: Customer states the turn signal Isnl functioning as expectee

                      Removed and replaced the SCCM and updated to latest firmware. Verified proper operation after repair.
                      Correction: General Diagnosis

                      Correction: Module Steering Column Control(Remove 8 Replace)

                      Parts Replaced or Added
                      Part                                        Quantity
                      M3 STEER COLMN CNTRL MODULE KOSTAL(1097682-    1.0
           3          00-L)
                      Kostal 10400891752(1028053-00-A)               1.0


                                                                                                  Pay Typo: Basle Vehicle Limited Warranty                  0.00




                                                Testa Motors, 3500 Deer Creek Rd,Palo Alto, CA,04304 USA

                                                                                                                                                   Page 1 of 2
Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 20 of 38




                     Tetlainc.                                          invoice
                     1045 6.111.AvenueSeuth
                     SeilfleWA 98134
                                                              SERVidt.DEPARTMENTROURS.                           Pale/Tipe
                                                                                                                                                   fUS-009-000026& 4,
                                                                                                                                                    D5thrninepIC'
                     Ph:(206)4670450                           Mon-Fri: 9:00 .e.tri, le6:90
                     Pax:(208),4671469                                                                           16-4an-2010 14
                                                                                                                qclpiiriOttir

                                                                                                                3196 Mlles                          3196 Miles
                                                                                                                F.     Date
                     PA1D                                     E:P.A.ID# *AH000946668                            01/16/2019 10730:45
                                                                                                                Sorvice•Advrser_
                                                                                                                41
                                                                                                                 Angle.T

                                                                      a Ile Phi.r -                  O1flf11I
 1 1.08,1 Stfulynk                                                 253-304-3929                                                                15'YJ3 1EA3.1-p1Ir.14 11
   2324 POINT POSDICK.DR NW.
 i GIG-HARI3OR..WA 98335'                                                                          Model
 I sittayekivan@gmail.com,                                          NM Provided: •               iModal3                                       . Silver Metallic
 I

             Number         Oeee4Uon 01 Work                                                                                                                              aura USD)   1.
                                               •
                           1 Technician recommondedaisurtosy 4,W90eTAItgtimontlit minsull of customer
                            •sollstaciion
                           I Diagnostics.teatereviewed lags for_the 9th am,1001 of December,.Bnd
                             confirmed no alone yore present for Ihe.drIve unit, parking brakes, or traction
                           t Central sketern that waiitil indicate an issuo.cousodby the vehicle bein towed
                             on to a Itat'bed.Using skkIs'as opeoseii.to dollieS;Pleasa aindie the customer
                             Ihet-the Vehicle floes hot haVO a 5rillted Slip diffaiendel.le Pinion of citstorner.
                             SerifdetiOn a lot          atintnaht was performed as                  Test'drone
                           feller aligriMent and conlimied vehicle tracks as expected.
                           • Correctiati: Four Wheal AlIgninont - Check and AdJuSt;




                                                                                                                                      ,Poy Tyne:Goodwill-- Servicol         0,00




                                                                                                                                                                      •     •.•• .
                                                                                                                 Subtotal Labor & MLscell8neee0                              040:
  Sondra Center hoerly rate: 125                                                                                glens
                                                                                                                :Leber & Miseetteneaus Items Price
  All parts arenew Unless otherwise specified.                                                                  AdjUstment
                                                                                                                 Total Labcir
  Notes:•
                                                                                                                    Subtotal Pails

                                                                                                                    Parts Price AlAuctIMMI:                                  1570'
                                                                                                                                                                               66.
  Payment Terms:
  Due upon receipt.                                                                                                 Total Pan                                                0.00-
                                                                                                                ;-S17Ipping
                                                                                                                    Referral Credit
                                                                                                                • Subtotal                                                   0.60


                                                                                                                ;TOTAL AMOUNT                                                meg
                                                                                                                          ..
                                                                                                                 TOTAL PAiD
                                                                                                                .     „._
                                                                                                                 OUE.AMOUNT




                                                                                                                                                                           1 of 2
Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 21 of 38




                     :Cencem: Funk does not reteaSe

                        Technician found primary latch release motor malltinction. Removed and replaced primary release motor.

                        Coma:don: Actuator- Latch - Hood Fernery(Remove & Replace)

                      - Peas Replaced or Added
                      'Pert                                                           Quantity

          4            MS FRUNK LATCH ACTUATOR PRIMARY RELEASE
                      (1098789-00-C)
                                                                                         1.0



                                                                                                         Pay Typw Basic Ye/1kb Limited Warranty ;                0.00




 Service Center hourly rate: USD 155                                                                       Total Parts(USD) _ .                               0.00
                                                                                                                                                             ,.. ...
 4.0 parts ere new unless othemate specified.                                                              Total Labor(USD) .                                  0.00
  Notew                                                                                                  , Discount                                         .
                                                                                                         . Subtotal(USD)                                       0.136
  Payment Terms:                                                                                           TM                                                 .iiiii
  Due upon receipt                                                                                        1 f;yeal Am;3unt(Usa) . -                            0.60.
  I authorize the repair work,Including parts, matadors and labor, on my vehicle to be done as set forth In lids service agreement document


  Signature:                                                                                                  Date:
 You agree that: Testa is not responsible for any personal Items left in your vehicle; Testa and Its employees may access and operate your vehicle for the see
 purpose c4 testing andior Inspection of repaks; Testa end Its employees may access, doradoad and rare the Information stored on your:vele:ids data recorder to
 service and diagnose issues with your vehicle, and Taste may store and a90feilate such data for Its own purposes; Testa and Its employees wt5 tarn off any
 photo or video capturing devices,such es dashboard cameras,onoa we receive the vehicle in preparation for service; Items may be returned vahln 30 days with
 a proof of purchase and must bets their original and uninstalled secretion with factory labeling attached and In factory packaging (if supplied) an express
 mechanic's(ten Is hereby acknowledged on your weber° to secure the amount of repairs and storage;the owner's insurance provides exclusive coverage for the
 vehicle while Ills In Teslifs possession; and you may be charged $35 per day for storage fees from the fourth vroddng day after you am notified that repairs an
 your vehicle ere complete.

 Tests disclaims a9 express or Implied warranties with respect to any repairs or products used in repairs,tempt as may be set forth In your Testa-issued New
 Vehicle Limited Warranty Of other extended eervice eareement. Testa is not responsible for repairs not performed by,or components not Installed by, Testa.
 Customer paid Testa banded parts are covered under'Parte.Body.and Paint Liedted Warranty for the period 0112 months. Please vLslt
 httpaihnew.testa.corntsupport for exceptions,exclusions, and[Imitations.

 Please be aware that your vehicle's desist:erns and any other photo or video capturing devices will be automatbally drudged for your service visit Your vehicle's
 Testa dashcarn will be enabled when you pick up your Tests from this Service Volt.

  A buyer of this product in California has the right to have this product serviced or repaired during the warranty period. The warranty period wit be extended for
  the number of while days that the product has been out of the buyer's hands for warranty repairs. Ifs defect wens within the warranty period, the warranty will
  not expire until the defect has been fixed. The warranty period will also be extended tithe warranty repairs have not been performed due to datays caused by
  circumstances beyond the control of the buyer. or lithe warranty repairs did not remedy the defect and the buyer notifies the manufacturer or sailer of the failure
  of the repairs within 80 days after they were completed. ff, after a reasonable number of attempts,the defect has not been fixed, the buyer may return thls
  product for a replacement or arefund subject is either case, to deduction of a reasonable charge for usage.The time extension does not affect the protections
  or remedies the buyer has under other laws.



  Full Name:




                                                    Testa Moroni, 3500 Deer Creek Rd. Palo Alto, CA,94304 USA
                                                                                                                                                         Page 2 of2
Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 22 of 38




                 Teslainc.
                 1045 80i Avenue South
                                                                 Invoice                            F ivoltb,b
                                                                                                     10-Jon.2010
                                                                                                                                         Plc :potb- -
                                                                                                                                      US-0090000261
                 Soonle,'M 98134
                                                       SERVICE DEPARTMENT kotiks                     DatS/TImS      c ivari            oteiTiMe,Promia66;.:
                 Ph:(208)-407-/450
                                                        Men-Fri: 9;90 a.m. to 9:00 pan,
                 Fax:(208)492-1469                                                                   10-Jan-2019 11;46 AM
                                                                                                     geometer In                     geomet6r Out
                                                                                                     3151.5 Miles                     7J. 1,5.5 Miles
                                                                                                     Readygoto
                PAID                                    E.P.A.ID# VVAH00604668                       01/10/201019
                                                                                                     Sertece
                                                                                                     AugleT

                                                                                         Addiebit61
                                                                                                  - Phoria,
 liven Shithlaa                                             253404:3929
12324 POINTfoSDICK DR hli.0
!GIG HARBOR, WA 98335
I00.10Pkiverle490100 Wel                                                                 Modell           1                       SilvSr Metallic
                                                                                                                                 1.

                        '
                        Dc6Pheboii'gt,*ork• •                                                                                                  .N.,1,461riount
                                                                                            .    „            air
                       1.bun, bop 30, 2018 at 312 PM - Cu tomor emaliod: "After I picked.up ely
                         Model 3,,when I eriVeovere road ft rep the eerie beIngthrown to the side:,
                       i.That Is very Concerning safety ISsue. Below, you will find pholes at 50:10w
                       ;heck leading       vehlCie When it WS KipI brought acerbo you December 5th,
                         2018. you will'also linden Invoice frOin the shoe ATR Where I get repairi done
                       ;•cin my other vohlciaai roe ackwithom to simply send ohs of their tackiest
                       !
                         yAih.the on a drive toeemonstrate whers'going or/with the vellicle..They
                       i included somonoteetn Me attached Invoice that clearly Indicate that there.are
                       / issues with my vettitte; I don't hevethe,firrie to keep coming beck.lo.Seettle,to,.
                       I have My brine new ieslarepaired constantly.
                         Technician torquod.frontendfoursine iSSLIOG vehiCla,trache etraieht end drives
                       I as expected.
                         Correction: Front Seepenelon (Including Hubs)'                                'Price     Adjustment(     Subtotal
                         General:Diagnosfs.
                                                                                                        0.00         0,00            9:0c


                                                                                                                          Fey Type: b41t9rpOri'ari          0.00
                         Total'Job Parts: 0.90

                        > Total LoborS Miscellaneous Items: 0.00



                      'Readjust Hood Lath

                       • I Techalciaii,perfortheatelletia.SS neetteth
                         t       •
                         I COrractiOnt-Modify.yiiderhood Storage Unit'And Shim
                         I Hood.LetchAtisembly



                                                                                                                                ,Pay.Type:Werrentyl         0.00




  Service Ceder needy rate: 125

 ,All parts are new unless otherwise specified.

  Noted:
Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 23 of 38




           Driver side outer tail light has excessive condensation.

          —.Technician was unakee to duplicate Issue..Some conitensalleri is normal.as                                             P•
           long as it doors In reasonable Omen/use. It Issue returns please email picture •
           for diagnostic review.
           Comnitiore Exterior Lights(tenant Diagnosis




                                                                                                  Pay Type: FtedfficetIon   0.00




           One    °IOW key raprde are Inoperative.
           Technician programmed new key(S)as needed.

           Correction: Keyieds Entry and Security Goners'
           Dlagnoste



           Cremation: Key Card— Remote Keyless Entry(R/CE)—
           Replace 2 Key Carts



           Cannelton: Key Card - Remote Keyless Entry(RICE)—
           Programming
    4      Parts Replaced or Addod
           Part                                             Quantity
           KEY9':130, NFC.      (11134284-1304)                 1



                                                                                                     Pay Type: Warranty     0.00




           I would hie to
                        ' also'purchase 2 new key cats in Wing hems a total key cards.

           Programmed new keys as requested.

          ;Connetlers.Key COO Remote Keyless Entry
           Replace 2.19iy Cords •

           Parts Replaced or Added
          .Part                                             Quantity'

    5      KEYCARE); NEC. M3(110428400-F)                       2



                                                                                              Pay,Type: Gcoriwig &Moe.      0.00




                                                                                                                            2013
Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 24 of 38




                         Driver's side wiper Is sireaktrig

                        ..
                        .Technician otearied glass and blades..Checked and adjusted wiper arm/Made
                        :angle as needed
                           Conaction: Wiper and Washers General Diagnosis




           6                                                                                                              Pay Type: Goodwill- Service       '0.00




                                                                                                        Subtotal Labor & Miscellaneous                        o.00
 Service Center hourly rate: 125                                                                        Items
                                                                                                        Labor ifilecelleneous item;Price                      0.00
  All perte ere new unless otherwise specified.                                                         Adjustment
                                                                                                       .Total-Labor                                           0.00
  Notes:
                                                                                                        •Subtotal Parts -                                     0.00
                                                                                                        Parts Price Adjustment                                0.00
 Portent Terms:
 Due upon nimbi.                                                                                       .Total Parts                                           0.00
                                                                                                        Shipper()                                             0.00.
                                                                                                        Referral Credit                                       0.00.
                                                                                                        Subtotal                                              DOZ.
                                                                                                        Sales Tax                                             0.00
                                                                                                        TOTAL AMOUNT                                          0.00




 I authorize the repel, welt Including parts; materials and labor,on my vehicle to be done as set forth In Mb service agreement document.

 Signature:                                                                                                      Date:

 You agree that Testa Is not responsible for any personal items left In your vehicle; Tesh3 and Its employees may &seer; and ornate your vehicle for the sole
  purposcial testing andlar inspectbori orrepairs; Testa and Its employees may access,download and use the Information stored on yew vehicle's data:recorder
 to service and diagnose issues wilh your vehicle, end Testa may store and aggregate such date for Its Own woman;Tags and Its employees vial turn oft any
 photo or video capturing daytime,such as dashboard cameras, once we receive the vehicle In preparation(mamba;Items may be returned within 90 days
 with a proof of purchese end must be In their original anci unhistailed condition with factory labeling attached and in factory pecker:Ong f stamied);an express
  mechanic's lien Is hereby ectinobtedged on your Vehicle to enure the amount of repairs and storage; the owner's Insurance provides ea:duskier:overage for
 the vehicle whits It lo in Tesia's possum:tort and you may he charged storegefees from the fourth'Worldng day after you are notified that repairs on yeur,
 vehicle ore complete.
 .Tesia declaims at express or Implied warranttes with respect to any repairs or products used in repairs, except as may he net Whin Our Testa-Issued New
  Vehicle Limited Warranty or other extended Service agreement Testa te not'responsible for repairs not performed by, or components not Installed by, Testa.




                                                                                                                                                            3of 3
Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 25 of 38




                                                                    Dow,                 1.13, n              INVOICE
                                                                   1/9/2019             83763

                                                                  Dun Owe            13112019

                                                                  Hill Tu
                                                                Ivan Shulyek
                                                                6232 S. ORCHARD ST
                                                                TACOMA WA 90647
                                                                904-521-2000
                                                                TAXA ALE.


                                                                FAX:
                   Anthony Truck Repair
                       W.V.& 16.• 4.4.1 a al VA

                                                                 TronInTrailtr#                    TESLA 7,2018
                   TACOMA,WA 98409
                    Shop:258-471-0948                                VIN 41                    SYDEIEA3sF042610
                    FAX258-471-0947
                                                                     Ntik4,9                            3.146

                                                                   6.kchank                             267
                                                                                            •       •
         Item ..                       Dandelion                  .6tit              .., ,.,. Rani.             .
                                                                                                                    Am
                                                                                                                    . Ount
                                                                                                                       .... ,


 Labor             CUSTOMER CAME El WITH COMPLAINT THAT                        1.0                 106.09                150.00T
                    VEHICLE IS NOT STAI3LE WHILE DRIVING ON
                    ROUGH ROAD. HE adums TIIAT TESLA IS NOT
                   RESPONDING TO THIS ISSUE AND WANTS ATR
                   TO PERFORM A TEST DRIVE TO ENSURE UASIC
                   SAFETY OF THE VEHICLE. OWNER OF THE
                    VEHICLE ALONG WITH A TECHNICIAN DROVE
                   OUT FROM TACOMA ON 16 HEADING SOUTH
                   (VEHICLE 6113,129)1D MILEPOST 129 AND BACK
                   TO TACOMA(VEHICLE MI 3,14E). IMMEDIATELY
                   TECHNICIAN NOTICED AN ISSUE THAT IS MOST
                   LIKELY SUSPENSION RELATED. ON THE DRIVE,
                   TECHNICIAN STATED TIL-T IT SEEMS AS IF ONE
                   REAR WHEEL UNDER ACCELERATION IS
                   GETTING POWER WHILE THE OTHER IS
                   SOMEWHAT BRAKING AND AS A RESULT THE
                    VEHICLE GETS TOSSED EITHER TO THE RIGHT
                   OR THE LEFT. THIS MAKES THE VEHICLE
                   DANGEROUS TO DRIVE WHEN THE DRIVER IS
                    UNAWARE OF THE EXISTING ISSUE. ALSO.THE
                   TECHNICIAN NOTICED WHEN CROSSING TRAIN
                   TRACKS OR CATCHING SMALL BUMPS ON
                   GRADUAL TURNS THE VEHICLE ACTS VERY
                   TENSE AND UNABLE TO GRIP TnE ROAD AND
                    MAINTAIN TRACTION. i 267


                                                                                             Subtotal


                                                                                             Sales Tax (10.1%)


                                                                          Total
                                                                          Balance Due
                                                     Page 1
Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 26 of 38




                                                                                                           Date:              Inv 4                 INVOICE
                                                                                                       1i912019              85763

                                                                                                      Don Date              I0112019

                                                                                                    Bill To
                                                                                                  Ivan Shulyak
                                                                                                  6232 S. ORCHARD ST
                                                                                                  TACOMA WA 98647
                                                                                                  904-521.2950
                                                                                                  TAXABLE


                                                                                                   FAX..
                       Anthony Truck Repair
                         .............., ......... „.-
                       TACOMA,WA 98409                                                              Thiek(Froilrrn                     TESLA 3.2016

                        Shop:258-471-0948                                                                  VIN el                   5Y13F.IEA32F042610
                        FAX258471-0947
                                                                                                           Milage                           3,148

                                                                                                        Merlinnic                           267

                                                   Description,.                  .'"4.."
                                                                                       '                0ii- ,'
                                                                                                    ''''.
                                                                                        A. ...S.!AA,,
                                                                                           -
                                                                                                              ,
                                                                                                              4   .7'.
                                                                                                               - ...-       ...
                                                                                                                                  Rate • '
                                                                                                                                         '' 4/VrioiiiiI .
                                                                           Ai                                                                     .   ,
                                                        ..
                                                                                                                                   . .- .             - -   "
                         NOTE: THE OWNER OF THE VEHICLE .40;17-
                                                             ?C '
                                                                E.D
                                                                 .4:4' ''' '.                         '--          ....-.
                         THESE.ISSUES APPEAR WHEN IIE PICKED UP IES
                         VEHICLE FROM SEMTLE DEALER WHERE a sir!'
                         FOR 3 WEEKS FOR SOME OTHER ISSUES. OWNER
                         ALSO PRESENTED PHOTOS OF THE TOW TRUCK
                         THAT TESLA HIRED TO PICK UP HIS VEHICLE ON
                         DECEMBER 51-H,2018 WHEN IT COMPLETELY
                         DIED IN IRS DRIVEWAY WITH ALMOST A FULL
                         CHARGE.THE TOW TRUCK DID NOT ENGAGE
                         "TRANSPORT MODE" Bur INSTEAD HOOKED HIS
                         WINCH THE BACK OF THE VEHICLE UNDER 1HF.
                         BUMPER AND AGGRESSIVELY DRAGGED THE
                         VEHICLE FROM THE CONCRETE DRIVEWAY
                         ONTO HIS BED OF THE TRUCK.THE WHEELS
                         WERE SKIDDING ONTO THE BED OF THE TRUCK
                         AND HE LATER USED A WOOD PLANK AND
                         WATER TO REDUCE FRICTION BETWEEN THE
                         TIRES AND HIS METAL BED. ATRTECIINICIAN
                         FOUND NO DESIGNATED TOW 1400K UNDER THE
                         VEHICLE WHERE TILE TOW TRUCK COULD OF
                         HOOKED UP TO WHEN DRAGGING THE VEHICLE
                         ONTO THE BED. AIR TECHNICIAN CONCLUDED
                         THAT THIS VEHICLE MOTOR,SUSPENSION,
                         ELECTRICAL SYSTEM AND FRAME NEED TO BE
                         LOOKED AT AND TESTED BY TESLA
                         IMMEDIATELY.

 ALL PARTS ARP.SOLD AS IS AND AM COVERED DMA BY THE MANUFACTURER'S
 WARRANTY. All ham is subject 0o warranty period of30 dxy. Anthony TRW:141111iT oill 110: be
 held teiputalble Er any toting ue astursottatIou In,aciptirod due to damages that may halm(leaped                                 Subtotal             SI20.00
 as I rents odour work. Ito:Iowa for n.arronty v.ork natal& of Anthony Trutt Ropir mat he appruoad
 by Anthony Truck Repair before any mummy payments will be made. Elecuical parts dc eketronie
 wok nill nor be covered hy ourwairanty. .A 520 Lott Fee will be applied to all twit...ruts tr.adc Inter                           Sales Tax (10.1%) 5I5.15
 than 1 day f10111tko dote of invoice. ALL PAST DUE ACCOUNTS WILL BF.CHARGED 1.5 ho
 INTEllE.ST PER MONTH ON OM STANDING BA I ANCES. TitE CUSTOMER IS RESPONSIBLE
 FOR ALL COST AND VMS INCURRED UV ANTI WHY TRECK.REPAIR IN TH11 COLI.ECOON                                    Total                                   S165.15
 OF OUTSTANDMI BALANCER

 CUSTOMERS                                                                                                    Balance Due                             $165.15
 SIGNATURE:
                                                                               Page 2
Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 27 of 38




              TESLA MOTORS                                      Invoice                   Itivotat Ohio Z..1.14!telAi:fillorexyde Number,.
              1782 13360 Pinto NO                                                         2.5-041-3018                90901219001900
              CoIlavuo. WA 08005                        SERIRCE DEPARTMENT HOURS          0oThrHF
                                                                                            —„           c     d      COtatrohiPM.Ifrittil 1„
                                                                                                                                            .4
              Ph: 425-519-8070                                  9:00 om.to 0:00 oa
              Fax;(425)544-5405                                                           25-041-2010 1:10 p.m.                      r
                                                                                          CSIOhirTisi 1n1=011Omoiii                  44T,,,A,23
                                                                                           1913 Miles      i1514 Mies
                                                                                          -liudt;-OZNOV.MXfaSiq
                                                                                           25-Oct-2018
                                                                                          6177—icts—AirroqrWrZli      -IV:
                                                                                           Victoria Moos
 85T            3                                Mo leho                        Mdl11aonl PhoneLt.,            .   hid d nillbsation NyElar.
  ban 6hulya s
 3324 POINT FOSOICH OR NW;                       253-304-3929                   253-304-3020                    5W3SIEA3JF042610
 010 HARBOR. WA 06335
 sholyskivandonwl,corn                                                          ModV
                                                 2018                           Mode:3                          Silver Metallic


  Job W1eb

                  Concern: Customer states: Whon braking fit tow epaado pressing down the brake pedal. Ii
                  squeaks extrernety loud. Customor 5 irroubsling a mobile visit for diagnosis.

                  CorrocUons: Bioko Dicts and cslifisrs Gass's' Disirssis

                                :cot° costorse's cOnearn. Ask for customer to monitor and mach out if
                  Could not dupl.
                  concorn Continued,
                                                                                                                                       0.00
                  Pay Typo; Goodwill • Sorylco




                  Concern: Mobilo &mice ion-ado won perfermed)


                  Corrections: Mobilo Survica Level I Vehicle
                  TochniciOn ditpritChod for repairs


        2         Pay Typo: Goodwill- Service
                                                                                                                                       0.00




RfhtS12,S001000                                               Wk.Nap 11.11•4.                                                          102
Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 28 of 38




                       .Front right corner triangle plastic piece very loose. Replace.

                       :Technician re-secured as needed.

                         Correction: Extorter Trim General Dlagnoabs




                         Correction: Seat Outer Belt -Front Door.RH


                       • Pails Replaced or Added
          3             Part                                             Quantity
                             M3P UPPER BRIGHT TRIM CAP RH                    2
                        (10113520-60.C)


                                                                                                                            Pay Type: Service plan;       0.00




                                                                                                     .Subtotal Labor5 Miscellaneous —                      0.00
 Service Center hOurty rate: 120 -                                                                    Items
                                                                                                      labori Miscellaneous Sonar'Pride I-                  6.66
 AD parts are new unless otherwise specified.                                                         Adjustment

 Notes:
                                                                                                      Total Labor                                          oia
                                                                                                      Subtotal Parts                                       0.00
                                                                                                                                                           ..
                                                                                                      Parts Prise Aditis
                                                                                                                      "anent                               0.00
 Payment Terms:
 Due upon recetpt.                                                                                    Total Parts                                          6.00

                                                                                                      WAPITI')                                             oiiio
                                                                                                      Retenel C.redtt                                      0.00
                                                                                                      Subtotal                               1             6:6
                                                                                                     ,Sales Tax

                                                                                                      ToiAL iniciutii




 I authorize the repair work. InctudIng parts, materials and tabor, on my which)to be done as set forth in this service agreement document

 Signature:                                                                                                   Date:

 You agree that Testa Is not responsible tor any Personal terns left in your vehicle; Testa and Its employees may access and quanta your vehicle for the solo
 purpose of testing enWar Inspection of repairs; Testa and its employees may access,download end use the WormatIon stared on your vehicle's data recorder
 to service and diagnose Issues with your vehicle,and Testa may store and aggregate such data for Its own purposing Testa and its employees will Iran off any
 photo or video capturing devises, such as dashboard cameras,once we receive the vehicle in preparation for aervice; Items may be returned within 30 days
 with a Mimiof purchase and must be in their original and unInstMed cendllion with factory labeling attached and to factory packaging Of supplied); an express
 mechanic's terra hereby acknowledged on your vehicle to secwe the amount of repairs and storage; the camera insurance provides exclusive coverage for
 the vaNcle while It is In Teakee possession;and you may be charged storage We Porn the fourth waiting day after you are ridded that repairs on year
 veladeare complete.

 Testa dIscialms all express or implied warrantee with reseed to any repairs or products used In repairs, except as maybe Set forth In your Teals-issued New
 Velacte Limited Warranty or other Wended service agreement. Testa is not responsible for repairs not performed by,or components not Installed by,Testa.




                                                                                                                                                         2012
       Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 29 of 38




                                                                                                               r t                ,,:"Intioice:Numbec
               Testa Inc.
               1945 6th Avenue South
                                                              .Invoice                             114-Decc201.8                     US4109-0000100580
               SeaWe; WA 98134                        SERVICE„CEPARTMENT;kouits                                                      oataMmezPromised
                                                                                                       Llittgo
                                                                                                             rilimaftncelye
                                                                                                              4t
               Ph:(206)-467-1460                                                                                                                   '
                                                       Miiri-Frh•6!00 am:to 6:90 pan.
               Fax:(206)-467=146
                                                                                                                                                 74.V.1
                                                                                                   zOdimc,;Mn                        o      ni
                                                                                                   AA
                                                                                                   13058.1‘Miles                     3059.6 Miles
                                                                                                   q
                                                                                                   aallaft„t
                                                                    WAH000046668.
                                                                                                       SorYlOceAc4911
                                                                                                   ,Angie Tsang

                                                                                                                                  • hip!.            tificatipANilrii
•   ./en Shulyak                                          p253.304-3929                                                              I TEIE 3jF042610.
     324 POINT FOSDICK DR NW
     HO HARBOR, WA 9833
     nulyakivenaainaileeiti.                              4 Not Win/laid                                                         Silvr r         attic


                      DeadiPtion.Df W                                                                                                                       Ar_npunti(US13) 4
                                                                                                                                                                 "        '4 4
                                                                                                                                                                  Afigigiggi
                                      _
                     ISpoclal Order PartCustomer states: Rear eirosier oniy partially
                      defrostaPHOTOS ATTACHED
                      Technician carife'med rear defrost la not working as expected;.A11-6tar replaced
                      tiacfc giasa pa heeded.
                     'CorroOtion: Glass -.Backlight




                                                                                                                                Pay Type:.Warianlyi                 0.00




                        Grakesere squeaking.
                                                                    •
                     4toohnidan burnished Orakis-aaneedecl. rechhician-nOted'ita recommend
                        turningdowh regenerative fralOs once In a while eethet:peefontance.tireke•
                     .i.Pads:get used end cleaned off from Lisa which y411 1100 iadttOe.emlie noise.
                              •'
                      1,Correctiont,Sieke Discs:and Calipers'General
                        Diagnosis



                      Correctioh: Brake Pads - Gurritehrrig




                                                                                                                        Pay Type; Goodwill -Semite;                .0.00
Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 30 of 38
Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 31 of 38




                        TESLA MOTORS                                       Invoice                    invoice Date At    .       Reference Number ;"*"
                        1045 6th Avenue South,                                                        06-Dec-2018                •R0NC9604031849
                        Seattle, WA 98134                                                                                                                   t—
                                                                 SERVICE DEPARTMENT HOURS            ,DatelTIme Recetvectz-
                                                                                                                          -
                                                                                                                          , :Date/Time Promised x.
                                                                                                                                                 ; ...1
                        Ph:(206)-467-1450                         Mon-Frl: 9:00 a.m.to 6:00 p.m.
                        Fax:(206)-467-1469                                                            06-Dec-2018 1:52 p.m.
                                                                                                      Odometer In                 aiometer         ut
                                                                                                      3048 Miles     13057 Mile;
                                                                                                     "
                                                                                                     ji TEraTTIA
                                                                                                        r1       VirretrA6     r. 11-1VV:‘
                                                                                                                                         Y q41
                                                                 E.P.A.ID# WAH000046668                    —8
                                                                                                     08-Dec-2018
                                                                                                      Service Advisor                               ;-74E-V...111
                                                                                                      Tiffany Syharath

  .
  „13111Tol•
   wan Shulyak
   2324 POINT FOSDICK DR NW,                              1 253-304-3929             :253-304-3929                            5Y-1381EASJF042610
   GIG HARBOR. WA 99335
   shulyakivan@gmail com                                                                      :;.2ar.:        Icense Plate    eel;r.,1,1r:;
                                                                                                                                         (4.4,57,1..io
                                                                                                                                                   '"
                                                                                                                                                    :"N

                                                          2018                         Model 3                               'Silver Metallic


  `Job Number,.            Description Of Work                                                                           .4:40Amount(uso),
                                                                                       .1an:1441.40'
   r
   E:ye.        M        ',
                          4•••,4                                            i1.4
                                                                             ' 17;14.7.-
                                                                                     vo;1
                                                                                     '


                            Concern: Customer: customer states that vehicle wilt not shift into gear and Is showing that
                          I vehicle cannot maintain power

                            Corrections: Vehicle Alerts General Diagnosis

                            Technician traced issue to internal battery fault. Recommends replacement of Power
                            ConversiOn System.

                            Corrections: Power Conversion System

                            Technician removed and replaced power conversation system. Test drove vehicle and
                            confirmed operation. No further repairs recommended.
                                                                                                                                                           0.00
                             Parts Replaced or Added
                             Part                                       Quantity
                             ASY,Power Conversion                 2
                            Systam,PCS,48A,1PH,MDL3(1135558-00-C)
                            EICLTANOWSHRI0131.1,M8523,STL         2
                            ZNFL,SOOG A014(1104475-00,C)
                            BOLT,TE,M9x14,18812NNI,SEAL,S000      10
                            (1115916-00-A)


                            Pay Type: Warranty
                              .   —
    Service Center hourly rate: USD 125.00                                                         Total Labor & Miscellaneous                              0.00
                                                                                                   Items
       All parts are new unless otherwise specified.
                                                                                               Total Parts                                                  0.00.
       Notes:                                                                                          — -
                                                                                               Shipping                                                     0.00 •
                                                                                                   Discount                                                 0.00
                                                                                                                                        ----------------



                                                                                               Subtotal             -
                                                                                                                                    L._
       Payment Terms:                                                                          Sales faX                                                    0.00
       Due upon receipt. PLEASE QUOTE THE INVOICE NUMBER
       WITH YOUR PAYMENT                                                                       :TOTAL AMOUNT                        1                       0.00




 arl?JrCIA!14(1144.10
Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 32 of 38




        Driver side outer tall light has excessive condensation.

      'Technician was unable to duplicate issue. Some condensation is normal as
       ;.long as It dears In reasonable time of use. If Issue returns please email picture
      'for diagnostic review.
       •Correction: Exterior Lights General Diagnosis




                                                                                                           Pay Type: Rectification,   0.00




        One of our keysards are Inoperative.

       -Technician programmed new key(s)as needed.

        Correction: Keyless Entry and Security General
        Diagnosis



         Correction: Key Card -Remote Keyless Entry(RICE)-
       i Replace 2 Key Cards



       Correction: Key Card - Remote Keyless Entry(RICE)
       Programming



                                                                                                              Pay Type: Warranty




         .    .                          .            „ ..„               . .
        I would like to also purchase 2new key cards to bring home 4 total key cards.

       Programmed new keys as requested.

       Correction: Key Card -Remote Keyless Entry(RICE)-                              Price     AdJuitment      Subtotal
       Replace 2 Key Cards
                                                                                      0.00        0.00            0.00
       Parts Replaced or Added
       Part                                              Quantity      Unit Price •     Price   Adjustment      Subtotal
        KENTARO. NFC, M3(1104284-00-F)                       2            7.50          15.00      0.00          15.00

 5                                                                                                         ' Parts Subtotal
                                                                                                                    15.00


                                                                                                          Pay Type: Customer Pay:     15.00
       Total Job Parts: 15.00

       I Total Labor & Miscellaneous items:0.00
    Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 33 of 38




                        Drivers aide wiper is streaking

                      !Technician cleaned glass and blades. Checked and adjusted wiper an(blade
                       angle as needed
                      !Correction: Wiper and Washers General Diagnosis




          6                                                                                                              Pay Type: Goodwill - Service'       0.00




                                                                                                       Subtotal Labor
                                                                                                                   . & hascellaneous
                                                                                                                         s                                    0.00
 bavice Center hourly rate: 125                                                                       !Mims
                                                                                                      ,Labor & Miscellaneous Items Price      j
 VI parts are new unless otherwise specified.                                                          Adjustment,
                                                                                                       Total Labor                                            0.00
 totes:
                                                                                                       Subtotal Parts                                        15.00 ,

2ayment Terms:
                                                                                                      :Parts Price Adjustment
                                                                                                                ,          .
                                                                                                                                              j              .
                                                                                                                                                              0.00
)ue upon receipt                                                                                        Total Parts                                          15.00
                                                                                                       •---••-•_•.•
                                                                                                      'Slapping                                               irob
                                                                                                       Referral credit                                        0:06
                                                                                                       Subtotal                                              15.00
                                                                                                       SaleeTax                                               1.02

                                                                                                       TOTAL AMOUNT                      "                   16.52
                                                                                                                                              I




 authorize the repair work. Including parts, materials and labor, on my vehicle to be done as set forth in this service agreement document

agnature:                                                                                                       Date:

tu agree that: Testa Is not responsible for any personal Items left in your vehicle; Testa and its employees may access and operate your vehicle for the sole
 wpose of testing andfor inspethon of repairs; Testa and its employees may access, download and use the information stored on your vehicle's data recorder
  service and diagnose Issas,with your vehicle, and Testa may store and aggregate such data for Its own purposes; Teals and its employees will turn offshy
 halo or video capturing devices,such as dashboard cameras, once we receive the vehicle In preparation for service; Items may be returned within 30 days
rith a proof of purchase and must be In their original and uninstalled condition with factory labeling attached and in factory packaging Of supplied); an express
asthenia's lien Is hereby acknowledged on your vehicle to secure the amount of repairs and storage: the owner's Insurance provides exclusive coverage for
w vehicle while it is In Testes possession; and you may be charged storage fees from the fourth worldng day after you are notified that repairs on your
elide are complete.
:eats disclaims all turpress or Implied warranties with respect to any repairs or products used In repairs, except as may be set forth In your Testa-issued New
'ehicte Limited Warranty or other extended service agreement Testa Is not responsible for repairs not performed by,or components not Installed by, Testa.
Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 34 of 38




                                                                                                                                          Invoice:Nu:Aber
                  Tesla Ih6.
                  1045 eth Avenue South
                                                                       invoice                             26-Doc-2018
                                                                                                                                               —
                                                                                                                                           US-009700001481
                  Seattle. WA 9034
                                                             SERVICE 06PARTMENT HOURS                                                    :Cleerne:
                  Ph:(200)-467-1450,
                                                              Mori-Frl: 9:00 am:to 6:00 p.m.
                  Pax:(206)-467-1469                                                                       122-Decomber-2010 0130
                                                                                                                       In                 Odorrieier Out
                                                                                                           13075 Miles                   13075.2 Mlles
                                                                                                           ReallY"De
                                                              E.P.A.ID# WM000046668

                                                                                                           lAaron Boyle

 Elf; To                                                           Mei
                                                                    " PrrFre..,                Additional Pair.,
 Ned 5hulyak                                                      253-304-3029                                                        15Y-i?.E1 EA3JE0,42.,
 2324:POINTFOSOICK OR NW
 GIG.HARBOR. WA.90335                                             Yobr
 ettulyakNan@gmeil.com
                                                                   Not Provided


           ii,Nurnbee:    • DoseriPtion OfWork                                                                                                                     „rd.:Ng:1)44
                                                                                                                                                              - 1:1,1N4:411110::::11
                              Client states duo to mis-calihrntion of rear right window thatihe'wIndow glass
                              stayed open-and conteNed the Upper right bright:work resulting In a aeratched
                              upper dont Wight:York. Please replace upper right hrighbriork rind check
                              caligration'of windows:
                           Tochniaawro4:allbrated windows as goaded. We have ordered now upper
                           brighlWod,  :for VehicleandY411 reach out once part arrives to arrange
                          ,leplaCement:
                         -,,C,Ories1lori: Bright:work - Upper•RH




                                                                                                                            Pay Type: Goodwill - Service i           o.bo



                          I      .
                                                           —                                                   .-
                         1Clientaddrriarit that vehicle Pulls le:the right ofibeeelerall6n Offer prOious
                         i service: Please perform test drive/ align eslieecied..PoWer Comiersion
                         [Systern replaced bn,12106/201 B.
                          I find Wheerelignreent Perforrned on   noodbd
                              Correction: Four Wheal Alignment - Cheek end Adjust




                                                                                                                            Pay Type: Goodwill - Service I,          0.00




                                                                                                                                                                      of 2
Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 35 of 38




       EXHIBIT D
Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 36 of 38




                          LEMON LAW GROUP PARTNERS PLC
                                         Attorneys and Counselors at Law
                                          3323 NE 163rd Street, Suite 504
                                         North Miami Beach,Florida 33160

                                              Telephone(888)415-0610
                                               Facsimile(888)809-7010
                                     Email: info(yemonlawgrouppartners.com

                                                    February 5, 2020
    Testa Headquarters
    3500 Deer Creek Road
    Palo Alto, CA 94304

    Re: Ivan Shulyak
            Vehicle: ma Tcsla Model 3
            VIN: 5YJ3E1EA3.1F042610

    Dear Sir/Madam:

    Please be advised that this law firm represents the legal interests of Ivan Shulyak relating to the purchase of
    the above-mentioned vehicle. Let this letter serve as notification that you in             cease and desist all
    communications with our client. The only exception is the dealership may communicate with the client in
    reference to future repairs. Moreover, if you make any attempts to settle with our client without including all
    statutory relief, including all damages attorney fees and costs the consumer is entitled to, we may file suit
    against you. This letter hereby notifies you of our attorney's lien with respect to our client.

    Please let this letter also serve as notification that our client's vehicle is defective. The vehicle has been
    brought in for repairs several times for numerous defects and although you have been afforded sufficient
    opportunities for repairs, the defects continue to exist and substantially impair the use and value and/or safety
    of the vehicle. If you are interested in any further repairs pursuant to the Lemon Law you must contact me
    immediately. Our client demands that you immediately take action as required by law.

    This letter shall also serve as our client's Revocation of Acceptance pursuant to the Uniform Commercial
    Code § 2608 and notice of defect under the Lemon Law. Due to the serious defects with the Vehicle since its
    purchase, our client hereby demands a return of the full purchase price along with all interest paid on the
    finance note as well as attorney fees and incidental and consequential damages within 10 days of receipt of
    this letter to settle this matter prior to filing a lawsuit.

    Please be advised that if you do not adhere to our demands within 10 days, our client has instructed me to file
    a lawsuit against you asserting claims that include, but in no way are limited to, breach of warranties, both
    express and implied, violation of the Magnuson Moss Warranty Act, Violation ofthe Lemon Law, revocation
    of acceptance, and common law breach of contract. Please direct all future communication to my attention.

                                                      Respectfully submitted,

                                                   LEMON LAW GROUP PARTNERS PLC
                                                   By: s/n Brooks Siegel
                                                   Attorney for Plaintiff
    CC: Testa - Seattle - Westlake, 435 Westlake Ave N,Seattle, WA 98109
      Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 37 of 38

                                                                                               E-FILED
                                                                                      IN COUNTY CLERK'S OFFICE
                                                                                     PIERCE COUNTY, WASHINGTON

                                                                                       September 04 2020 12:29 PM
                                  STATE OF WASHINGTON
                                                                                             KEVIN STOCK
                                                                                            COUNTY CLERK
                     IN THE DISTRICT COURT FOR PIERCE COUNTY                              NO:20-2-07536-7


Ivan Shulyak


        Plaintiff

        V.                                           Case No:

Tesla Inc.,
a Foreign Profit Corporation,


        Defendant.



                                SUMMONS IN A CIVIL ACTION

To:     Tesla, Inc.
        do The Corporation Trust Co.
        Corporation Trust Center
        1209 Orange Street
        Wilmington, Delaware 19801

        A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received
it) — or 60 days if you are the United States or a United States agency, or an officer of employee
ofthe United States described in Fed. R. Civ. P. 12(a)(2) or(3) — you must serve on the
plaintiffs an answer to the attached complaint or a motion under Rule 12 of the Federal Rule of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

                                             Brooks Siegel, Esq.
                                             3323 NE 163rd Street, Suite 504
                                             North Miami Beach, Florida 33160
                                            (888)415-0610
                                             eservice@lemonlawgrouppartners.com

      If you fail to respond,judgment by default will be entered against you for the relief
demanded in the complaint. You must file your answer or motion with the court.
Case 3:20-cv-06040-MAT Document 1-1 Filed 10/21/20 Page 38 of 38




                                   CLERK OF COURT


  Date:
                                     Signature ofClerk or Deputy Clerk
